Title: To Alexander Hamilton from James McHenry, 27 February 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 27th Feby 1799
          
          The enclosed papers are first the petition of John Hubbard, second a certificate from Mr Sprague dated 27th Feby 1799 and third a certificate of the Accountant of this Department
          If, upon such investigation as you think proper to give this subject, it shall appear that the Samuel Richardson mentioned in the Muster roll is the same alluded to by Mr Hubbard and is his servant as alledged you will be pleased to have him discharged
          I have the honor to be with great respect, Sir, your Most Ob Hb St
          
            James McHenry
          
          Genl A. Hamilton
        